DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed May 26, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Knab on June 8, 2022.

The application has been amended as follows: 
Cancel claims 22-23 without prejudice

Claims 1-21 and 24-25 are currently pending wherein all claims read ona process for the production of dental restorations.

Allowable Subject Matter
Claims 1-21 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Kudo (US 2020/0369573) and Fischer et al (US 2012/0010066).

Summary of claim 1:
Process for the production of dental restorations in which, 
(A) a model of a tooth to be restored or of teeth to be restored is moulded, wherein the model is fabricated of a composition comprising a radically polymerizable composition which comprises 
(a) at least one radically polymerizable monomer, 
(b) at least one initiator for the radical polymerization and 
(c) at least one inert component, 
characterized in that the inert component (c) is soluble in the polymer formed by polymerization of the monomer(s) (a), wherein the solubility of component (c) decreases as the temperature increases, with the result that a phase separation takes place above a particular temperature, 
(B) the model is then invested in an investment material, 
(C) after the investment material has set, the invested model is heated in a furnace so that the modelling material is completely removed from the mould, 
(D) an alloy or a ceramic or glass ceramic material is poured or pressed into the mould.


Kudo teaches a method for producing shaping a composition for a molding (0116) that is used for dental materials (0002) (abstract) that contains a polymerization composition (0120) that contains polymerizable monomers (0120), a polymerization initiator (0128) that is a photopolymerization initiator (0128) reading on radical polymerization.  Kudo further teaches the addition of polyethylene glycol (reading on an inert component as cited in the specification) (0073).  Kudo teaches the production process to include forming the shaped body with the composition (0144) followed by heating the composition (0150).  However, Kudo doesnot teach or fairly suggest the claimed process for the production of dental restorations wherein the model is invested in an investment material and wherein an alloy or a ceramic or a glass ceramic material is poured or pressed into the mold.

Fischer teaches a slip (title and abstract) that is based on a polymerizable binder, a polymerization initiator and a filler (abstract) wherein the initiator is a photoinitiator and the filler is a glass or ceramic (abstract) reading on an inert filler.  Fischer teaches the body to be prepared by curing with the formation of the geometric shape of it followed by subjecting it to heat (0100-0101).  However, Fischer does not teach or fairly suggest the claimed process for the production of dental restorations wherein the model is invested in an investment material, wherein an alloy or a ceramic or a glass ceramic material is poured or pressed into the mold, wherein the process includes claimed steps B and D, and wherein the inert material has the claimed solubility parameters.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763